APPEAL OF CROWELL & LITTLE CONSTRUCTION CO.Crowell & Little Constr. Co. v. CommissionerDocket No. 3658.United States Board of Tax Appeals3 B.T.A. 829; 1926 BTA LEXIS 2561; February 17, 1926, Decided Submitted November 21, 1925.  *2561 Edward T. Quigley, Esq., for the taxpayer.  A. H. Murray, Esq., for the Commissioner.  *829  Before MARQUETTE, MORRIS, GREEN, and LOVE.  This is an appeal from the determination of a deficiency of $14,906.86 in income and profits taxes for the calendar year 1920, of which $5,412.83 is in controversy.  The question involved is the deductibility *830  of a net loss sustained during the period April 8, 1919, to December 31, 1919, there being no corporate existence prior to that time, from 1920 income.  FINDINGS OF FACT.  1.  The taxpayer is an Ohio corporation, organized and incorporated April 8, 1919, and engaged in the general contracting business.  2.  The taxpayer kept its books and rendered its returns on a calendar year basis.  Its amended return for the period April 8, 1919, to December 31, 1919, inclusive, showed a net loss of $11,767.02.  For the calendar year 1920 the taxpayer had a net income of $46,519.36, from which it deducted the above net loss in computing its taxable income for that year.  This deduction was disallowed by the Commissioner.  DECISION.  The determination of the Commissioner is approved.  *2562 .